DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayao, G et al. (EP 2229041 A1) (hereinafter Ayao, G et al.) as modified by Shinago, Naijiyu et al. (JP 2000246893 A – Machine Translation) (hereinafter Shinago, Naijiyu et al.).
Regarding Claim 1, Ayao, G et al. teaches a method assembling head assembly (1), comprising: bonding the first flexible printed circuit sheet (10, Fig. 2) to the second printed circuit sheet (20, Fig. 2), the bonding being carried out by applying an adhesive (30, Fig. 2) to one of the sheets in a connection zone (see Fig. 2) where the tracks (12, 13, Fig. 2) on the one sheet (10) are to be connected to corresponding tracks 

Regarding Claim 3, Ayao, G et al. teaches the method, wherein the electrically conductive tracks (12, 13, 22, 23) are arranged in parallel to one another and extend in a longitudinal direction of a connection strip (see Fig. 1) constituted by the printed circuit sheets (10, 20) bonded together [see Fig. 1], and the extra tracks (see Fig. 1) extend parallel with the conductive tracks(12, 13, 22, 23) and are arranged to delimit the connection zone (see Figs. 1-2) in a transverse direction of the connection strip (see Fig. 1) [Paragraph 0031-0037].

Regarding Claim 4, Ayao, G et al. teaches the method, wherein the conductive tracks (12, 13, 22, 23) and the extra tracks (see Fig. 1) are arranged at regular spacings (P1, P2, Fig. 1) and have the same width [Paragraphs 0031-0037].

Regarding Claim 7, Ayao, G et al. teaches the method, wherein the extra tracks (see Fig. 1) are made of an electrically conductive material [Paragraph 0036].

Regarding Claim 8, Ayao, G et al. teaches the method, wherein the extra tracks (see Fig. 1) have a height that is identical with a height of the conductive tracks (12, 13, 22, 23) [Paragraphs 0031-0037].

Regarding Claim 9, Ayao, G et al. teaches two flexible printed circuit sheets bonded together by the method according to claim 1 [Paragraphs 0031-0035].
Ayao, G et al. fails to teach a print head.
Shinago, Naijiyu et al. teaches a print head [Paragraph 0032, see Fig. 1].

Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinago, Naijiyu et al. (JP 2000246893 A – Machine Translation) (hereinafter Shinago, Naijiyu et al.) as modified by Ayao, G et al. (EP 2229041 A1) (hereinafter Ayao, G et al.).
Regarding Claim 10, Shinago, Naijiyu et al. teaches an inkjet print head (see Fig. 1) assembly comprising: a plurality of actuators (12, Fig. 1), each of the plurality of actuators (12) being configured for applying a pressure pulse to a pressure chamber (25, Fig. 1) for ejecting a droplet of fluid from a nozzle (28, Fig. 1) in response to a control signal transmitted from a controller to a respective of the plurality of actuators (12) [Paragraphs 0021-0035]; a first printed circuit sheet (34, Figs. 1, 3) comprising a pattern of electrically conductive tracks (see Figs 1, 3) connected at one end to the plurality of actuators (12) [Paragraphs 0021-0035].
Shinago, Naijiyu et al. fails to teach a second printed circuit sheet bonded by an adhesive to the first printed circuit and comprising a pattern of electrically conductive tracks in electrical connection with respective ones of the pattern of electrically conductive tracks of the first printed circuit board, wherein each of the first and second printed circuit sheets comprises extra tracks brought into engagement with one another and constituting a barrier for the adhesive, and wherein the extra tracks are not connected to the plurality of actuators and/or the controller.
Ayao, G et al. teaches a first printed circuit sheet comprising a pattern of electrically conductive tracks [Paragraphs 0032-0035, 0060-0063]; a second printed circuit sheet bonded by an adhesive to the first printed circuit and comprising a pattern of electrically conductive tracks in electrical connection with respective ones of the pattern of electrically conductive tracks of the first printed circuit board [Paragraphs 0032-0035, 0060-0063], wherein each of the first and second printed circuit sheets comprises extra tracks brought into engagement with one another and constituting a barrier for the adhesive, and wherein the extra tracks are not connected to the plurality of actuators and/or the controller [Paragraphs 0032-0038, 0060-0063].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second printed circuit sheet bonded by an adhesive to the first printed circuit and comprising a pattern of electrically conductive tracks in electrical connection with respective ones of the pattern of electrically conductive tracks of the first printed circuit board, wherein each of the first and second printed circuit sheets comprises extra tracks brought into engagement with one another and constituting a barrier for the adhesive, and wherein the extra tracks are not connected to the plurality of actuators and/or the controller as taught by Shinago, Naijiyu et al. as modified by Ayao G. et al.  for the purposes of providing a connecting structure for the printed circuit sheets [Ayao G. et al. Abstract].

Regarding Claim 11, Shinago, Naijiyu et al. teaches the print head assembly (1) [Paragraphs 0021-0035].
Shinago, Naijiyu et al. fails to teach wherein the first and second printed circuit sheets are flexible first and second printed circuit sheets.
Ayao, G et al. teaches wherein the first and second printed circuit sheets are flexible first and second printed circuit sheets [Paragraphs 0032-0035, 0060-0063].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the first and second printed circuit sheets are flexible first and second printed circuit sheets as taught by Shinago, Naijiyu et al. as modified by Ayao G. et al. for the purposes of providing a wiring-board-bonded body having a structure of connecting the printed circuit sheets [Ayao G et al. Paragraph 0031].

Regarding Claim 13, Shinago, Naijiyu et al. teaches the print head assembly [Paragraphs 0021-0035].
Shinago, Naijiyu et al. fails to teach wherein the extra tracks are formed extending in parallel with the electrically conductive tracks on both sides of an array of the electrically conductive tracks.
Ayao, G et al. teaches wherein the extra tracks are formed extending in parallel with the electrically conductive tracks on both sides of an array of the electrically conductive tracks [Paragraph 0031-0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the extra tracks are formed extending in parallel with the electrically conductive tracks on both sides of an array of the electrically conductive tracks as taught by Shinago, Naijiyu et al. as modified by Ayao G. et al. for the purposes of providing a reliable connection in the structure of the printed circuit sheets of the print head assembly [Ayao, G et al. Paragraph 0008].


Regarding Claim 14, Shinago, Naijiyu et al. teaches the printhead assembly
[Paragraphs 0021-0035].
Shinago, Naijiyu et al. fails to teach wherein the extra tracks are formed of the same electrically conductive material as the electrically conductive tracks for the first and second printed circuit sheets, respectively.
Ayao, G et al. teaches wherein the extra tracks are formed of the same electrically conductive material as the electrically conductive tracks for the first and second printed circuit sheets, respectively [Paragraph 0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the extra tracks are formed of the same electrically conductive material as the electrically conductive tracks for the first and second printed circuit sheets, respectively as taught by Shinago, Naijiyu et al. as modified by Ayao G. et al. for the purposes of providing a reliable connection in the structure of the printed circuit sheets of the print head assembly [Ayao, G et al. Paragraph 0008].

Regarding Claim 15, Shinago, Naijiyu et al. teaches the print head assembly [Paragraphs 0021-0035].
Shinago, Naijiyu et al. fails to teach wherein the adhesive is formed by an anisotropic conductive film.
Ayao, G et al. teaches wherein the adhesive is formed by an anisotropic conductive film [Paragraphs 0009 and 0032].


Regarding Claim 16, Shinago, Naijiyu et al. teaches the print head assembly (1), wherein the actuator is a piezoelectric transducer [ABSTRACT – SOLUTION].
Allowable Subject Matter
Claims 5-6, 12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 5 is the inclusion of the method of assembling a print head assembly that includes the method step extra tracks that have a larger width than the conductive tracks.  It is this step found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 6 is the inclusion of the method of assembling a print head assembly that includes the method step includes extra tracks that extend in transverse direction of a connection trip and delimit a connection zone in a longitudinal direction.  It is this step found in the claims, as it is claimed in the 
The primary reason for the allowance of claim(s) 12 is the inclusion of the limitation of a print head assembly that includes a controller mounted on a second printed circuit sheet.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 17 is the inclusion of the limitation of a print head assembly that includes a print head formed of stacked silicon substrates, wherein a first printed circuit sheets is bonded to one of these substrates.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853